DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 16, 20-21, 24, and 28-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over BAERNS et al. (DE-3406751) in view of Butler (US 2010/0249473 A1).
Regarding Claim 16, BAERNS et al. reference discloses a system for generating hydrocarbons having two or more carbon atoms (C2+ hydrocarbons), comprising: 
a methane source that provides methane (Figures 1-3, numeral 4 and Paragraph [0040]); 
an oxidant source that provides an oxidant (Figures 1-3, numeral 9 and Paragraph [0040]); 
a reaction unit in fluid communication with said methane source and said oxidant source, said reaction unit comprising a catalyst bed that includes at least one oxidative coupling of methane (OCM) catalyst, wherein said OCM catalyst facilitates an OCM reaction using said methane from said methane source and said oxidant from said oxidant source to generate an OCM product stream comprising said C2+ hydrocarbons, and wherein said catalyst bed has an inlet zone that is contacted by a bulk gas mixture formed upon entry of said methane from said methane source and said oxidant from said oxidant source into said reaction unit (Paragraphs [0009], [0014], [0015], and [0043]); and 
a control unit operably coupled to said reaction unit (Paragraph [0040] - the system of BAERN et al. inherently contains a control unit for controlling the temperature control, pressure measuring device, and metering valves), wherein said control unit is programmed to:
(a) maintain a thermal profile across said catalyst bed during said OCM reaction, which thermal profile is characterized by (i) a temperature of said inlet zone being less than about 550 °C, and (ii) a maximum temperature within said catalyst bed being greater than about 800 °C (Paragraphs [0005] and [0040] – temperature control); 
 (Paragraphs [0008] and [0040] – pressure measuring device – pressure greater than about 15 pounds per square inch gauge is process limitation); and 
(c) maintain said OCM reaction within said catalyst bed at a methane conversion of at least about 6% and a C2+ hydrocarbon selectivity of at least about 40% (Paragraph [0005]).
However, BAERNs et al. does not disclose a non-contact thermal transfer unit configured to generate steam by transferring thermal energy from the OCM product stream to a stream comprising water, the non-contact thermal transfer unit comprising at least one fluid connection configured to receive the OCM product stream, at least one fluid connection configured to remove the OCM product stream, at least one fluid connection configured to receive the stream comprising water, and at least one fluid connection configured to remove the steam.
Butler reference discloses a process and apparatus for the coupling of hydrocarbons and utilizing the heat energy produced by the reaction for uses within the facility wherein the heat energy can generate steam that is utilized in a facility such as heat exchangers, steam turbine, reboilers, dilution stream or the likes (Abstract and Paragraph [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of BAERNS et al. with a distributed steam grid for recovering and utilizing the het energy produced by the reaction as taught by Bulter, since Butler states at Abstract that such a modification would utilize the heat energy produced by the reaction for uses within the facility.
Regarding Claim 20, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said control unit is programmed to maintain said OCM reaction within said catalyst bed under substantially adiabatic conditions (Paragraph [0040]).
(Paragraph [0005]- up to 53%).
Regarding Claim 24, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said control unit is programmed to maintain said OCM reaction at a methane conversion of at least about 10% (Paragraph [0005]- up to 53% and Paragraph [0005]).
Regarding Claim 28, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said control unit is programmed to adjust a proportion between a concentration of said methane and a concentration of said oxidant in said inlet zone to provide a ratio between said methane and said oxidant in said inlet zone such that said oxidant acts as a limiting reagent (Abstract and Paragraph [0040] – metering valves).
Regarding Claim 29, BAERNS et al. and Butler references disclose the system of Claim 16, further comprising a temperature sensor positioned within said catalyst bed and operably coupled to said control unit, wherein said temperature sensor provides an output signal to said control unit that is indicative of a temperature of said catalyst bed (Paragraph [0040]).
Regarding Claim 30, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said control unit is programmed to maintain a maximum temperature within said catalyst bed of less than about 900 oC (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 31, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said control unit is programmed to maintain said pressure within said reaction unit greater than about 30 pounds per square inch gauge (psig) (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
(Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 33, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said thermal profile is further characterized by a temperature increase across said catalyst bed of greater than about 200 °C (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Regarding Claim 34, BAERNS et al. and Butler references disclose the system of Claim 16, wherein said temperature of said inlet zone is less than 500 °C (Process limitation and the apparatus of BAERN et al. is capable of performing the claimed intended use).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAERNS et al. (DE-3406751) in view of Butler (US 2010/0249473 A1) and Scher et al. (WO2011/149996 A2).
Regarding Claim 17, BAERNS et al. and Butler references disclose the system of Claim 16 except for the catalyst bed comprises at least one nanostructure catalyst that is pressed or formed into at least one shape. Scher et al. reference discloses nanowire catalysts useful in a variety if catalytic reactions such as the oxidative coupling of methane to ethylene (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use at least one nanostructure catalyst as taught by Scher et al., since Scher et al. states at Page 131 that such a modification would provide the nanowire catalytic activity such that conversion of reactant to product in a reaction catalyzed by the nanowire is greater than at least 1.1 times or greater than at least 4.0 times the conversion of reactant to product in the same reaction catalyzed by a catalyst prepared from bulk material having the same chemical composition as the nanowire. 
(BAERN et al – Paragraph [0009] and Scher et al. – Page 29, Line 29-Page 30, Line 10).
Regarding Claim 19, BAERNS et al., Butler and Scher et al. references disclose the system of Claim 17, wherein said at least one nanostructure catalyst comprises at least one metal dopant that provides said C2+ hydrocarbon selectivity of at least about 40% (BAERN et al. – Paragraphs [0028]-[0029] and Scher et al. – Page 47, Line 4-Page 52).
Claims 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAERNS et al. (DE-3406751) in view of Butler (US 2010/0249473 A1) and Heim et al. (US 2002/0150522 A1).
Regarding Claims 22 and 23, BAERNS et al. and Butler references disclose the system of Claim 16 except for at least one heat transfer unit thermally coupled to said methane source, wherein said at least one heat transfer unit is operably coupled to said control unit, and wherein said control unit is programmed to maintain said methane source at a temperature of at least about 400 oC using said at least one heat transfer unit or at least one heat transfer unit thermally coupled to said oxidant source, wherein said at least one heat transfer unit is operably coupled to said control unit, and wherein said control unit is programmed to (i) maintain said oxidant source at a temperature of at least about 400 oC and/or (ii) maintain said methane source at a temperature of at most about 600 oC using said at least one heat transfer unit. Heim et al. reference discloses at least two heat transfer units for controlling the temperatures of the methane source and oxidant source (Paragraphs [0011]-[0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use at least two heat transfer units thermally coupled to the methane source and the Paragraph [0011] that such a modification would ensure favorable reaction kinetics for oxidative coupling of methane.
Regarding Claims 25 and 26, BAERNS et al. and Butler references disclose the system of Claim 16 except for reaction unit comprises a plurality of serially coupled vessels, wherein each of said serially coupled vessels includes at least one catalyst bed, wherein said control unit is operably coupled to said plurality of serially coupled vessels and is programmed to (i) operate said catalyst bed in each of said plurality of serially coupled vessels under substantially adiabatic conditions and (ii) maintain said OCM reaction at a C2+ hydrocarbon selectivity of at least 50% within said catalyst bed in each of said plurality of serially coupled vessels, a plurality of thermal transfer units, wherein a given thermal transfer unit of said plurality of thermal transfer units is upstream of a given vessel among said plurality of serially coupled vessels and is operably coupled to said control unit, and wherein said control unit is programmed to maintain a bulk gas temperature of at most about 700 °C in an inlet zone of said given vessel using said given thermal transfer unit or at least one thermal adjustment unit fluidly coupled between a first vessel and a second vessel of said plurality of serially coupled vessels, wherein said first vessel is upstream of said second vessel, and wherein said thermal adjustment unit performs at least one of (i) remove a portion of an OCM product stream comprising said C2+ hydrocarbons from said first vessel and directs a remainder of said OCM product stream to said second vessel, (ii) direct said methane or said oxidant to said second vessel, and (iii) transfer heat from said OCM product stream to a coolant. Heim et al. reference disclose a plurality of reactors (Figure 1, numerals 40 and 80), a plurality of thermal transfer units (Paragraphs [0014]-[0018]), and a thermal adjustment unit (Figure 1, numerals 40, 80, 120 – reactors, 20, 60, 100 – heat exchangers, 4 and 10 –transfer heat from the product stream to a coolant (reactants)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of reactors, plurality of thermal transfer units, and a thermal adjustment unit as taught by Heim et al., since Heim et al. states at Paragraph [0011] that such a modification would ensure favorable reaction kinetics for oxidative coupling of methane.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAERNS et al. (DE-3406751) in view of Butler (US 2010/0249473 A1) and Tyler et al. (US Patent No. 5,118,898).
Regarding Claim 35, BAERNS et al. and Butler references disclose the system of claim 16 except for a source of ethane in fluid communication with at least one of the catalyst bed or the OCM product stream upstream of the non-contact thermal transfer unit. Tyler et al. reference discloses a process and system for the production of olefins by combined methane oxidative coupling/hydrocarbons pyrolysis  wherein the ethane and methane are introduced as reactants (Figures 1 and 2, numerals 10 – hydrocarbon pyrolysis zone and oxidative zone, 11 – ethane feed, 13 – methane feed and 16 – oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of BAERN et al. with the system of methane oxidative coupling/hydrocarbon pyrolysis as taught by Tyler et al., since Tyler et al. states at Column 1, Lines 7-14 that such a modification would combine the oxidative coupling of methane with the pyrolysis of ethane and/or higher hydrocarbons to produce unsaturated hydrocarbons, principally ethylene, and more particularly to such a process wherein the oxidative coupling and pyrolysis are carried out in a single fluidized-bed reaction system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774